Title: To James Madison from William C. C. Claiborne, 13 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 13 January 1806, New Orleans. “The enclosure No. 1 is the translation of a letter from Mr. Morales to me, and that, No. 2, of my answer. You will perceive my determination not to be drawn into a discussion.
                    “I have the pleasure to inform you that the most perfect order at present prevails, and I have no doubt but I shall be able to preserve it.
                    “The regular troops in this City do not exceed two hundred eighty including officers and of these about sixty are sick in the hospital and quarters. Colonel Freeman notwithstanding is about to detach one full Company to Fort Adams by a special order of General Wilkinson. I have expressed a wish that a compliance with the order should for the present be suspended but Col. Freeman conceives orders of the General binding on him and the company is to move in 2 or 3 days.”
                